In the
                Court of Appeals
        Second Appellate District of Texas
                 at Fort Worth
               ___________________________

                    No. 02-19-00393-CV
               ___________________________

MICHAEL A. FARRIS AND VOF PROPERTIES, LLC, Appellants

                                V.

                   LARRY BAYS, Appellee


         On Appeal from County Court at Law No. 3
                  Tarrant County, Texas
              Trial Court No. 2018-000305-3


        Before Wallach, J.; Sudderth, C.J.; and Gabriel, J.
              Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      We have considered the parties’ “Joint Motion to Set Aside Judgment and

Remand to Trial Court Pursuant to Settlement Agreement.” It is the court’s opinion

that the motion should be granted. Therefore, we reinstate this appeal, set aside the

trial court’s judgment and nunc pro tunc judgment without regard to the merits, and

remand this case to the trial court to render judgment in accordance with the parties’

agreement. See Tex. R. App. P. 42.1(a)(2)(B); Innovative Office Sys., Inc. v. Johnson, 911
S.W.2d 387, 388 (Tex. 1995).

      Appellants must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.



                                                       Per Curiam

Delivered: February 6, 2020




                                            2